STEVENS, Judge.
Francisco Romero, the petitioner, sustained a compensable industrially related injury. The claim was accepted. It was processed and closed without a permanent residual by a notice of claims status .which-became final.
The matter before this Court arises out. of an award of the Commission which denied a petition to reopen, the petition urging-the presence of a new, additional or previously undiscovered condition assertedly causally related to the industrial injury.
The evidence presented at the hearing-was predominantly medical. The petitioner’s current problems arise out of a preexisting arthritic condition in his right elbow. This condition creates a difficult working handicap for one who earns his. living by physical labor.
Based upon a careful review of the evidence, the hearing officer concluded his. findings as follows:
“16. Applicant has failed to establish, that he has new, additional or previously undiscovered condition attributable to- or causally related to the subject industrial episode of October 30, 1969.”
The hearing officer denied the petition to> reopen and on review the Commission affirmed the hearing officer.
From our review of the record, it is our opinion that the conclusions of the hearing officer and the award of the Commission are sustained by the evidence.
The award is affirmed.
DONOFRIO, P. J., Department A, and. OGG, J., concur.